DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 8, and 15 are objected to because of the following informalities:
Claim 2, Line 3: Removing “and” before “wherein” is suggested.
Claim 8, Line 3: Removing “and” before “wherein” is suggested.
Claim 15, Line 1: Removing the redundant “wherein” is suggested.
Claim 15, Line 3: Substituting “in-built” for “inbuilt” is suggested, for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 11, 15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 20090038096 A I) in view of Meyer et al. (EP 2281613 A1) (hereinafter “Meyer”) and further in view of Barr (US 20140315454 A1). Regarding Claim 1, Yang teaches the first, third, and fifth elements of the claim, hereinafter (1a), (1c), and (1e) respectively, but does not teach the second, fourth, or sixth elements, hereinafter (1b), (1d), and (1f) respectively. Meyer teaches (1b) and (1d); Barr teaches (1f). Yang teaches
(1a), a portable snowboard with detachable parts, comprising a first planar section (Yang Figure 2, below);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Yang Figure 2)

(1e), a second member of said interconnecting joint (Yang Figure 2, above).
As indicated above, Yang does not teach (1b) or (1d). Meyer teaches
(1b), a first in-built compartment (Meyer Figure 1, below; Meyer “Description” Paragraph 1: “The invention relates to a snowboard, ski, or snowboard type, comprising a decorative element.”; “Description” Paragraph 33: “…two distinct decorative elements 10, 10' are symmetrically arranged in the upper structure of the gliding board so that their two free ends [of each]…can be connected by a fixing device, such as a zipper…to form a storage pocket on the surface of the gliding board.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable snowboard with planar sections of Yang to feature in-built compartments as taught by Meyer. Doing so would provide storage, “allowing [the user], for example to store keys, a package, a purse” as recognized by Meyer (“Description” Paragraph 38).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Meyer
	(1d), a second in-built compartment (see rejection for (1b), above).

(1f), said first member of said interconnecting joint is detachably fastened to said second member of said interconnecting joint to engage said first planar section with said second planar section seamlessly to form said portable snowboard (Barr Figure 1A (First Planar Section with attachment surface Reference Character 6) below, Figure 4, below, Figures 5A and 5B, below; and Figure 6 (Second Planar Surface options with Reference Character 31 forming an oval with the First Planar Section shown in Figure 1A) below.”; Barr Paragraph 0002: “The present invention relates generally to personal riding boards such as surfboards, paddleboards, stand up paddleboards, snowboards, wake boards and more specifically to a personal riding board having the ability to be uniquely configured by adding or removing a variety of interchangeable rear sections or tail blocks.” and Barr Paragraph 0057: “Referring now to FIGS. 5A and 5B, an embodiment of the riding board 1 of the present disclosure is shown coupled with a tail block 8. The riding board 1 shows the receptacle blocks 15 without manufacturing tabs or after they have been sanded down and removed. In addition, fastener means are countersunk into the fastener receiving means 19 so they do not protrude above the outer surface of the body 2 of the board 1. Board interface plate 6 and tail faceplate 11 are shown having common exterior perimeters providing a smooth continuous surface between the board body 2 and the tail block 8.”; and Barr Abstract: “The rear end terminates at a board interface plate that is incorporated into and as part of the riding board. The board interface plate is adapted to be either the tail section of the riding board or alternatively, a coupling means for connecting a tail block to the rear end of the board. The board interface plate includes a plurality of spaced apart coupling cavities that extend inwardly into the riding board body from the rear end. The surfboard may also be used with an interchangeable tail block having a tail faceplate that interfaces and couples with the interface 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Barr

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Barr

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Barr

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Barr

Regarding Claim 2, Yang teaches a portable snowboard with planar sections but does not teach in-built compartments. Barr teaches that said first in-built compartment and said second in-built compartment are configured to store personal items comprising tools, fasteners, cards, and money (Meyer Figure 1, above; Meyer “Description” Paragraph 38: “…it can form storage pockets on the surface of the gliding board, allowing for example to store keys, a package, a purse…”) (see rejection for (1b), above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable snowboard with planar sections of Yang to feature in-built compartments as taught by Meyer. Doing so would provide storage, “allowing [the user], for example to store keys, a package, a purse” as recognized by Meyer (“Description” Paragraph 38).
Regarding Claim 3, Yang teaches said first member and said second member of said interconnecting joint are splice joints, and wherein said splice joints comprise one of a half lap splice joint, a bevel lap splice joint, a tabled splice joint, and a tapered finger splice joint (Yang Figure 2, above and Yang Figure 3, below).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(Yang Figure 3)
	Regarding Claim 4, Yang teaches all four elements of the claim (hereafter (4a), (4b), (4c), and (4d), respectively. Yang teaches that
	(4a), a first end of said first planar section is inclined with respect to said first planar section (Yang Figure 2, above, and Yang Figure 1, below);
	(4b), a second end of said first planar section comprises said first member of said interconnecting joint (Yang Figures 2 and 3, above, and Yang Figure 1, below);
	(4c), a first end of said second planar section is inclined with respect to said second planar section (Yang Figure 2, above, and Yang Figure 1, below);
	(4d), a second end of said second planar section comprises said second member of said interconnecting joint (Yang Figures 2 and 3, above, and Yang Figure 1, below).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Yang	
Regarding Claim 5, Yang teaches a portable snowboard with planar sections but does not teach seamless attachment. Barr teaches that said portable snowboard is oval shaped when said first planar section and said second planar section are detachably attached seamlessly to each other (see rejection for (1f), above).
Regarding Claim 7, Yang teaches the first, third, and fifth elements of the claim, hereinafter (7a), (7c), and (7e) respectively, but does not teach the second, fourth, or sixth elements, hereinafter (7b), (7d), and (7f) respectively. Meyer teaches (7b) and (7d); Barr teaches (7f). Yang teaches
(7a), a portable snowboard with detachable parts, comprising a first planar section comprising a first end said first end of said first planar section inclined with respect to said first planar section comprises (Yang Figures 1 and 2, above);
(7c), a second end of said first planar section comprising a first member of an interconnecting joint; and a second planar section comprising a first end, said first end of said 
(7e), a second end of said second planar section comprising a second member of said interconnecting joint (Yang Figures 1 and 2, above).
As indicated above, Yang does not teach (7b) or (7d). Meyer teaches
(7b), a first in-built compartment (see rejection for (1b), above);
(7d), a second in-built compartment (see rejection for (1d), above).
As indicated above, Yang does not teach (7f). Barr teaches
(7f), that said first member of said interconnecting joint slideably engages and locks to said second member of said interconnecting joint to connect said first planar section and said second planar section seamlessly to form said portable snowboard (see rejection for (1f), above).
Regarding Claim 8, Yang teaches a portable snowboard with planar sections but does not teach in-built compartments. Meyer teaches that said first in-built compartment and said second in-built compartment are configured to store personal items comprising tools, fasteners, cards, and money (see rejection for Claim 2, above).
Regarding Claim 11, Yang teaches a portable snowboard with planar sections but does not teach an oval shape and seamless attachment. Barr teaches that said first member of said interconnecting joint slideably engages and locks to said second member of said interconnecting joint to connect said first planar section and said second planar section seamlessly to form said portable snowboard (see rejection for (1f), above).
Regarding Claim 15, Yang teaches a portable snowboard with planar sections but does not teach in-built compartments. Meyer teaches that said first in-built compartment and said 
Regarding Claim 17, Yang teaches that said portable snowboard is oval shaped when said first planar section and said second planar section are detachably engaged to each other (Yang Figure 1, above).
Regarding Claim 19, Yang teaches that said first end of said first planar section is inclined with respect to said first planar section (Yang Figure 1, above).
Regarding Claim 20, Yang teaches that said first end of said second planar section is inclined with respect to said second planar section (Yang Figure 1, above).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 20090038096 A I) in view of Meyer et al. (EP 2281613 A1) (hereinafter “Meyer”), further in view of Barr (US 20140315454 A1), and further in view of Shurgot et al. (US 3797838 A I) (hereafter “Shurgot”). Regarding Claim 9, the combination of Yang, Meyer, and Barr teaches a portable snowboard with first and second members but does not teach a tail joint and a socket. Shurgot teaches that said second member is a tail joint and said first member is a socket and vice-versa (Shurgot Figures 6 and 7, below; “Description of the Preferred Embodiment” Paragraph 4: “The socket portion 35 has a socket recess 37 in its upper surface 23, which recess communicates with the abutting end 19 of the second ski section 15…The dimensions of the plug and socket portions are chosen so that they conform in shape and size to each other to allow the plug portions 29 to slidably fit into and be totally accepted by and captured in the socket portion 35.”).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(Shurgot)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable snowboard with first and second members of the combination of Yang, Meyer, and Barr to provide a tail joint and socket as taught by Shurgot. Doing so would ensure that “…the ski sections cannot move away from each other along their longitudinal axis or move laterally with respect to each other. Also, the plug portion 20 cannot move further in a downward direction because of the socket's lower wall 38 limiting the travel of the plug's lower surface 33” as recognized by Shurgot (“Description of the Preferred Embodiment” Paragraph 6).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 20090038096 A I) in view of Meyer et al. (EP 2281613 A1) (hereinafter “Meyer”), further in view of Barr (US 20140315454 A1), further in view of Shurgot et al. (US 3797838 A I) (hereafter “Shurgot”), and  further in view of Best (US 20050212228 A1 I). Regarding Claim 10, the combination of Yang, Meyer, Barr, and Shurgot teaches a portable snowboard with a tail joint and socket but does not teach the use of glue. Best teaches that locking of said tail joint and said socket is facilitated by application of glue to said interconnection joint (Paragraph 0029: “According to an embodiment, the interchangeable sections can be connected to the platform by any means known to those of skill in the art from the disclosure herein. For example, the .
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable snowboard with a tail joint and socket of the combination of Yang and Shurgot to incorporate glue in the interconnection joint as taught by Best. Doing so would make possible a snow board “…that is adaptable to change its shape, length, or performance characteristics. Such adaptation can include one or more of changing the platform's length, width, thickness, shape, rails, edges, nose, tail, center section, or any one or more portions thereof.” as recognized by Best (Paragraph 0027).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 20090038096 A I) in view of Meyer et al. (EP 2281613 A1) (hereinafter “Meyer”) and further in view of Sala (US 20170095725 A1). Regarding Claim 13, Yang teaches first, third, and fifth elements of the claim, hereinafter (13a), (13c), and (13e) respectively, but does not teach the second, fourth, or sixth elements, hereinafter (13b), (13d), and (13f) respectively. Meyer teaches (13b) and (13d); Sala teaches (13f). Yang teaches
(13a), a portable snowboard with detachable parts, comprising a first planar section (see rejection for (1a), above).
(13c), a first end and a second end; a second planar section (see rejection for (1c), above).
(13e), a first end and a second end (see rejection for (1e), above).
As indicated above, Yang does not teach (13b) or (13d). Meyer teaches
(13b), a first in-built compartment (see rejection for (1b), above).
(13d), a second in-built compartment (see rejection for (1d), above).
As indicated above, Yang does not teach (13g). Sala teaches


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Sala

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Sala

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Sala
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable snowboard with planar sections of Yang to feature a lockable seamless hinge as taught by Sala, thus “allowing therefore said sections to be rotated in one direction to a folded position where the bottom surfaces of each section face each other, while inhibiting said sections to rotate in the other direction, against each other's top surface, when the longboard is in its elongated configuration.” as recognized by Sala (Sala Abstract).
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 20090038096 A I) in view of Meyer et al. (EP 2281613 A1) (hereinafter “Meyer”), further in view of Sala (US 20170095725 A1), and further in view of Riley (US 20160114242 A1 I). Regarding Claim 14, the combination of Yang, Meyer, and Sala teaches a portable snowboard but does not teach a lockable hinge with a locking lever. Riley teaches that said .
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable snowboard of Yang to include a detachably attached locking lever as taught by Riley. Doing so would enable “A locking arrangement [which] is operatively arranged on [the] adjacent end wall to lock the deck members in the open or transport condition, in a releasable manner.” as recognized by Riley (Paragraph 0037).
Regarding Claim 16, the combination of Yang, Meyer, and Sala teaches a portable snowboard but does not teach folding at a hinge. Riley teaches that said portable snowboard is foldable at said hinge (Paragraph 0047: “…the deck members 14 are folded out into the open configuration. Thus, when the deck members 14 are opened and secured in the open condition, the apparatus 10 can be used…to support a person. In the open condition the decks 16 are generally aligned to provide a continuous, generally flat, deck area.” and Paragraph 0048: “…they do not interfere or obstruct each other when the deck members 14 are folded together into the closed condition.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable snowboard of Yang such that .
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 20090038096 A I) in view of Meyer et al. (EP 2281613 A1) (hereinafter “Meyer”), further in view of Barr (US 20140315454 A1), and further in view of Stewart (US 20090026731 A1 I).
Regarding Claim 6, Yang teaches a portable snowboard but does not teach a front or rear binding. Stewart teaches that the first planar section further comprises a front binding, and wherein said second planar section further comprises a rear binding (Stewart Figure 3, below; Paragraph 0026: “FIG. 3 shows…snowboard bindings 306 [that] include fasteners 308 that are received within receptacles 310 formed in the upper surface of the snowboard 304…The bindings 306 can then be placed on the snowboard 304 so that the fasteners 308 extend through the openings 312 and the mounting plate 300 into the receptacles 310 of the snowboard 204.”).

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

(Stewart)

Regarding Claim 12, Yang teaches a portable snowboard but does not teach a front or rear binding. Stewart teaches that the first planar section further comprises a front binding, and wherein said second planar section further comprises a rear binding (see rejection for Claim 6, above).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 20090038096 A I) in view of Meyer et al. (EP 2281613 A1) (hereinafter “Meyer”), further in view of Sala (US 20170095725 A1), and further in view of Stewart (US 20090026731 A1 I). Regarding Claim 18, the combination of Yang, Meyer, and Sala teaches a portable snowboard with hinged planar sections but does not teach front or rear bindings. Stewart teaches that said first planar section further comprises a front binding, and wherein said second planar section further comprises a rear binding (see rejection for Claim 6, above).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Barr (US 20140315454 A1) in view of Meyer et al. (EP 2281613 A1) (hereinafter “Meyer”). Regarding Claim 21, Barr teaches the first four elements of the claim, hereinafter (21a), (21b), (21c), and (21d) respectively, but does not teach the last element, hereinafter (21e). Meyer teaches (21e). Barr teaches
(21a), A portable snowboard, the portable snowboard defining a snowboard front end, a snowboard back end, and a snowboard longitudinal axis extending between the snowboard front 
(21b), a first planar section, the front section defining a first planar first end and an opposing first planar second end, the first planar section first and second ends defining a first planar section longitudinal axis thereinbetween, the first planar section first end defining the snowboard front end, the first planar section second end defining a first member (Barr Figures 1A and 1C, above; Barr Paragraph 0002: “The present invention relates generally to personal riding boards such as surfboards, paddleboards, stand up paddleboards, snowboards, wake boards and more specifically to a personal riding board having the ability to be uniquely configured by adding or removing a variety of interchangeable rear sections or tail blocks.”).
(21c), a second planar section, the rear section defining a second planar section first end and an opposing second planar section second end, the second planar section first and second ends defining a second planar section longitudinal axis thereinbetween, the second planar section second end defining the snowboard back end, the second planar section first end defining a second member (Barr Figures 1A, 1C, 4, 5A, 5B, and 6, above; Barr Abstract: “The rear end terminates at a board interface plate that is incorporated into and as part of the riding board. The board interface plate is adapted to be either the tail section of the riding board or alternatively, a coupling means for connecting a tail block to the rear end of the board. The board interface plate includes a plurality of spaced apart coupling cavities that extend inwardly into the riding board 
(21e), the first planar section and the second planar section comprise in-built compartments (Meyer Figure 1, above; Meyer “Description” Paragraph 38: “…it can form storage pockets on the surface of the gliding board, allowing for example to store keys, a package, a purse…”) (see rejection for (1b), above).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618